DETAILED ACTION
The following Office action concerns Patent Application Number 16/536,166.  Claims 24-41 and 47-51 are pending in the application.  
The applicant’s amendment filed February 22, 2021 has been entered.
The restriction requirement as to claims 27, 30, 32, 35, 39 and 40 is withdrawn in light of the applicant’s amendment.  The claims are rejoined for examination.
The previous rejection of claims 33, 34, 36, 37 and 41 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 24-26, 28, 29, 31, 33, 34, 36 and 37 under 35 USC 103 over Wei in view Debski is withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Claims 24, 28-31, 33, 34, 36-40, 50 and 51 are allowable over the closest prior art of Wei et al in view of Debski et al. The references do not teach or suggest that the carbon nanomaterials are individually dispersed in the resulting aqueous solution because the added basic solution causes precipitation of the nanomaterials.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 25 is rejected under 35 U.S.C. § 112(b) because the limitation “selected from a salt of cholate...and any mixtures thereof” is indefinite for having improper Markush form. See MPEP § 2173.05(h). It is unclear if the term “and” in the list of elements requires all of the elements to be included.
Claim 26 is rejected under 35 U.S.C. § 112(b) because the limitation “selected from a sodium salt of cholate...and any mixtures thereof” is indefinite for having improper Markush form. See MPEP § 2173.05(h). It is unclear if the term “and” in the list of elements requires all of the elements to be included.
Claim 27 is rejected under 35 U.S.C. § 112(b) because the limitation “selected from an ammonium salt of cholate...and any mixtures thereof” is indefinite for having improper Markush form. See MPEP § 2173.05(h). It is unclear if the term “and” in the list of elements requires all of the elements to be included.

Claim 35 is rejected under 35 U.S.C. § 112(b) because the terms “the superacid solution” lacks antecedent basis.  MPEP § 2173.05(e).
Claims 47 and 49 are rejected under 35 U.S.C. § 112(b) because the claims recite a method “comprising” (in claim 24) and “consisting essentially of” (in claim 47) the same method steps.  As a result, it is unclear if the method comprises or consists essentially of the recited steps.
Claim 48 is rejected under 35 U.S.C. § 112(b) because the claim recites a method “comprising” (in claim 24) and “consisting essentially of” (in claim 48) the same method step of adding a carbon nanomaterial that is dissolved in a superacid acid.  As a result, it is unclear if the method comprises or consists essentially of the recited step.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 25, 2021